UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6142


JAMES ALEN JOHNSON,

                Plaintiff – Appellant,

          v.

PIERCE,   Deputy   Sheriff;     CONMED   HEALTHCARE     MANAGEMENT,
Nurses/Provider,

                Defendants – Appellees,

          and

NEWPORT NEWS CITY JAIL, Sheriff Department,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00512-RAJ-RJK)


Submitted:   August 11, 2016                 Decided:   November 3, 2016


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Alen Johnson, Appellant Pro Se. Jonathan Lewis Stone, NORRIS
& ST. CLAIR P.C., Virginia Beach, Virginia; Ruth Griggs, WIMBISH
GENTILE MCCRAY & ROEBER, Richmond, Virginia; Joel Mark McCray,
SANDS ANDERSON, PC, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James Alen Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.         Johnson v. Pierce,

No. 2:14-cv-00512-RAJ-RJK (E.D. Va. Jan. 12, 2016).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3